Citation Nr: 1008681	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from October 27, 1960 
to January 12, 1961, a period of two months and sixteen 16 
days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In September 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.

In February 2008 and May 2009, this claim was remanded to the 
RO via the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that degenerative 
disc disease of the lumbosacral spine was manifested during 
active service, was manifested within the first post-service 
year, or was developed as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2003, prior to the initial RO decision that is the 
subject of this appeal.  He was further notified of the 
provisions of the VCAA by the RO in correspondence dated in 
January 2008.  Collectively, the letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

With respect to the Dingess requirements, in March 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, service personnel 
records, and all relevant VA and private treatment records 
pertaining to his claim have been obtained and associated 
with his claims file.  

Next, a specific VA medical examination pertinent to the 
issue on appeal was obtained in July 2009.  The Board finds 
that the examination was adequate for evaluation purposes.  
Specifically, the July 2009 examiner reviewed the claims file 
and interviewed the Veteran as well as conducted a detailed 
physical examination.  In addition, there is no indication 
that the VA examiner was not aware of the Veteran's past 
medical history or that he misstated any relevant fact.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical 
opinion must describe the disability in sufficient detail so 
the Board can make a fully informed evaluation of the 
disability).  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that he injured his low back after a 
fall during his very short period of active service.  In the 
alternate, he claimed that he was administered lumbar 
puncture testing during service, causing his current back 
disorder. 

Service treatment records do not show any back injury or 
lumbar puncture during service.  A December 1960 health 
record from the naval training center in San Diego revealed 
that the Veteran was admitted with complaints of cough, sore 
throat, and chest pain.  While initial diagnoses of acute 
bronchitis and pyelonephritis were listed, the diagnosis was 
later revised to immaturity with symptomatic habit reaction, 
enuresis.  A January 1961 Report of the Aptitude Board noted 
that the Veteran was given a recommendation of general 
discharge after a psychiatric evaluation revealed an 
immature, dependent, poorly motivated recruit with a lifelong 
history of enuresis.  A January 1961 separation examination 
report did not show any spine complaints or findings.

In an October 1991 post-service private MRI report of the 
lumbosacral spine, the Veteran was noted to have a 5 
millimeter in diameter central L5-S1 herniated nucleus 
pulposus which displaced epidural fat, but was thought not 
likely to cause nerve root irritation, although it did abut 
the S1 nerve roots in axial scan.

Additional private treatment records dated in February 1992 
revealed complaints of lower back pain and buttocks pain on 
the right side radiating around to the lateral aspect of the 
hip.   

A September 2000 private treatment note showed the Veteran 
received acupuncture after complaints of moderate to severe 
lower back pain, tenderness over the lumbosacral spine with 
paravertebral muscle spasms, limited range of motion, and 
weakness, numbness, and tingling paresthesia in the legs.  
The treatment provider noted that the Veteran exhibited 
clinical characteristics of lumbar disk bulge or disk 
herniation.    

VA treatment notes dated from March to October 2001 detailed 
that the Veteran complained of chronic lower back pain for 40 
years, claiming an initial injury occurred during service.  A 
March 2001 VA X-ray reflected findings of degenerative disc 
disease at L4-5.  A May 2001 MRI report of the lumbar spine 
listed an impression of posterior central/right paracentral 
disc protrusion at L4-5 indenting the right ventral thecal 
sac and displacing the traversing right L5 nerve root 
posteriorly.  It was further noted that there was an annular 
tear associated with a posterior central disc bulge at L5-S1 
but no spinal, canal, foraminal, or nerve root impingement.  
An October 2001 VA treatment record listed an assessment of 
chronic lower back pain with lumbar radiculopathy.  A VA 
electromyography (EMG) study dated in October 2001 revealed 
chronic neuropathic findings primarily involving the right 
L2, L3, and L4 myotones consistent with a chronic right 
radiculopathy of one or more of those roots. 

Additional VA treatment notes dated in April 2005 showed 
continued complaints of back pain.  An August 2005 VA MRI 
report revealed progressive disc space narrowing and 
desiccation at L3-4 and L4-5.  The Veteran received physical 
therapy for lumbar stabilization in September 2005.  He was 
discharged from that program in December 2005 with reports of 
decreased low back pain.  VA treatment notes dated in March 
2006 and August 2007 showed findings of stable chronic lower 
back pain. 

In February 2009, the Veteran again complained of back pain.  
A February 2009 VA X-ray report detailed no changes in the 
mildly narrowed posterior disc spaces at L3-4, L4-5, and L5-
S1 since 2005.  A VA EMG study dated in May 2009 was positive 
for right L4 radiculopathy, reinnervated.  In a June 2009 VA 
pain clinic note, the examiner indicated that the Veteran's 
history, physical examination, and diagnostic data were 
consistent with lumbar spondylosis with components of facet 
arthropathy, lumbar degenerative disk disease, lumbar disk 
displacement, lumbar myofascial pain, and hip osteoarthritis. 

In a July 2009 VA spine examination report, it was noted that 
the Veteran injured his back when he fell down a flight of 
metal steps during service.  He also reported that he had a 
workman's compensation injury to his lower back from a slip 
and fall injury during the late 1980's.  After reviewing the 
claims file and conducting an examination, the examiner 
diagnosed lumbar spondylosis with herniated nucleus pulposus 
at L3-4 and L4-5 as well as L4 radiculopathy.  Thereafter, 
the examiner opined that it was less likely as not that any 
current low back disorder was related to the Veteran's 
military service or his undocumented reports of having a back 
injury and lumbar puncture during service.  The examiner 
noted that there was no evidence in the Veteran's service 
treatment records of a fall injury or a spinal tap during 
active service, that his service discharge examination showed 
normal spine findings, and that there was no record of 
treatment for a back condition during the one year 
presumptive period following service.  Finally, the examiner 
specifically indicated that a lumbar puncture would not cause 
or result in disc disease at two different disc levels (L4-L5 
and L5-S1).

In this case, service treatment records did not reflect any 
complaints, treatment, or findings of a back disorder or 
lumbar puncture/spinal tap during service.  Post-service VA 
and private records first show treatment for the claimed 
lumbar spine disorder many years after the Veteran's 
discharge from active service in 1961.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The record also does not include any medical 
evidence or opinion even suggesting a medical nexus between 
the Veteran's claimed lumbar spine disorder and his active 
military service, and neither the Veteran nor his 
representative has identified or even alluded to the 
existence of any such opinion.  In fact, in the July 2009 VA 
examination report, a VA examiner specifically opined that it 
was less likely as not that any current low back disorder was 
related to the Veteran's military service or his undocumented 
reports of having a back injury and lumbar puncture during 
service.  

Evidence of record also includes the Veteran's statements and 
sworn testimony asserting continuity of symptoms as well as a 
nexus between his claimed lumbar spine disorder and his 
active service.  In a November 2002 statement and during his 
September 2007 hearing, the Veteran reported that fainted 
during service, falling down some stairs on his back.  He 
further indicated that he was treated for spinal meningitis 
and given a spinal tap before being released from service due 
to a severe kidney infection.  In addition, the Veteran has 
consistently indicated in multiple treatment records and 
statements that he has suffered from a back disorder for the 
last 40 years since his in-service fall. 

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   As 
noted above, he has indicated that he continued to experience 
back pain since he was discharged from service.  

	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported 
history of continued lumbar spine symptomatology since active 
service, while competent, is nonetheless not credible, as it 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his back disorder began in service, his 
separation examination report was absent of any spine 
complaints or findings.  Moreover, post-service evidence does 
not reflect treatment related to the claimed back disorder 
for many years following active service. 

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  Pond v. West, 
12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not been established, 
either through medical evidence or through his statements.

In addition, while the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, a lumbar spine disorder is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by treatment records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
lay statements.  Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Consequently, a nexus between the Veteran's claimed 
lumbar spine disorder and his active service has not been 
established, either through medical evidence or his 
statements.

For the foregoing reasons, the claim for service connection 
for degenerative disc disease of the lumbosacral spine must 
be denied.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, 
the appeal is denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


